IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
                                                  No. 10-0669V
                                              Filed: April 30, 2013

****************************
ALEX B. KENZORA,           *
                           *
               Petitioner, *                                  Stipulation; Influenza; Transverse Myelitis;
     v.                    *                                  Attorney Fees and Costs
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
****************************

Jeffrey Golvash, Brennan, Robbins & Daley PC, Pittsburg, PA for petitioner.
Melonie McCall, U.S. Dept. of Justice, Washington, DC for respondent.

                                  DECISION ON JOINT STIPULATION1

Vowell, Special Master:

        Alex B. Kenzora [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on October 4, 2010. Petitioner alleges he
developed transverse myelitis as a result of an influenza [“flu”] vaccine he received on
October 19, 2007, and he further alleges that he experienced residual effects of this injury
for more than six months. See Stipulation, filed April 30, 2013, at ¶¶ 2, 4. Respondent
denies that petitioner’s flu vaccine is the cause of his transverse myelitis or current
disabilities. Stipulation at ¶ 6.

       Nevertheless, the parties have agreed to settle the case. On April 30, 2013, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to
post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will delete
such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of
citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2006).
Respondent agrees to pay petitioner:

               A lump sum payment of $104,737.34 in the form of a check payable to
                petitioner, which represents compensation for all damages that would be
                available under § 15(a), except as set forth in paragraph 8.b, 8.c, and 8.d of
                the stipulation,

               A lump sum payment of $269,388.21, which represents reimbursement of a
                State of West Virginia Medicaid lien, in the form of a check payable jointly to
                petitioner and DHHR/HMS Tort Recovery; P.O. Box 11073; Charleston, WV
                25339; Case Number: 125148; Attn: Ms. Tiffany Stewart, and

               An amount sufficient to purchase the annuity contract described in paragraph
                10 of the stipulation, paid to the life insurance company from which the
                annuity will be purchased.

     The special master adopts the parties’ stipulation attached hereto, and
awards compensation in the amount and on the terms set forth therein.

        The parties’ April 30, 2013 stipulation also addressed attorney fees and costs. I find
that this petition was brought in good faith and that there existed a reasonable basis for the
claim. Therefore, an award for fees and costs is appropriate, pursuant to §§ 15(b) and
(e)(1). Further, the proposed amount seems reasonable and appropriate. Accordingly, I
hereby award the total $32,240.973 as follows:

               a lump sum of $31,890.97 in the form of a check payable jointly to petitioner
                and petitioner’s counsel of record for petitioner’s attorney fees and costs, and

               a lump sum of $350.00 in the form of a check payable to petitioner for his
                personal litigation costs.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.
                                         s/ Denise K. Vowell
                                         Denise K. Vowell
                                         Special Master

3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924 F.2d
1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).

                                                      2